Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,565,509. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims  1-17 of the instant application are recited in claims 1-17 of the patent.
When claims in the pending application are broader than the ones in the patent,  the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims,  In re Van Ornum and Stang, 214 USPQ 761. For example, claim 1 of the pending application has the same limitations as claim 1 of the patent except for
wherein the instantiation nodes each include an initial node timestamp, 
wherein the instantiation edges each include an initial edge timestamp, and 
modifying the instantiation nodes based on the second voice-based input and including a modified node timestamp corresponding to the modification; modifying the instantiation edges based on the second voice-based input and including a modified edge timestamp of the modification; and tracing the knowledge-tree graph instantiation backwards based on: the received second voice-based input, the initial node timestamp, the initial edge timestamp, the modified node timestamp, and the modified edge timestamp.
Therefore, claim 1 of the pending application is broader than claim 1 of the patent. Dependent claims 2-17 of the pending application directly correlate to claims 2-17 of the patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0001735 (“Tran”) in view of U.S. Patent Application Publication 2012/0221502 (“Jerram”).

Regarding claim 1, Tran discloses a conversational system comprising: 
a microphone (Tran ¶0073, “A display is located on the front section of the housing. A speaker, a microphone, and a plurality of push-button switches and are also located on the front section of housing.” Having a microphone and a speaker enables audio input and output for, in this case, a wearable device of Tran.); and 
a processor coupled to memory that includes: a data structure object that includes a graph data structure comprising structure nodes, wherein the structure nodes include structure edges that define links between the structure nodes (Tran ¶0109, “Considered to be a generalization of dynamic programming, a hidden Markov model is used in the preferred embodiment to evaluate the probability of occurrence of a sequence of observations O(1), O(2), . . . O(t), . . . , O(T), where each observation O(t) may be either a discrete symbol under the VQ approach or a continuous vector. The sequence of observations may be modeled as a probabilistic function of an underlying Markov chain having state transitions that are not directly observable. In one embodiment, the Markov network is used to model a number of user habits and activities.” The transition probability matrix for a particular user is a representation of a graph, where a nonzero probability of transition between two states/nodes is equivalent to an edge.); and 
a program that instructs the processor to perform: receiving a first voice-based input via the microphone (Tran ¶0288, “In FIG. 11, a wearable monitoring device is shown. The monitoring device has a body 160 comprising microphone ports 162, 164 and 170 arranged in a first order noise cancelling microphone arrangement. The microphones 162 and 164 are configured to optimally receive distant noises, while the microphone 170 is optimized for capturing the user's speech.”); 
generating, in response to the first voice-based input, a knowledge-tree graph instantiation based on the data structure object, wherein the knowledge tree graph instantiation includes: instantiation nodes based on the structure nodes (Tran ¶0198, “The ability to transmit voice is useful in the case the patient has fallen down and cannot walk to the base station 1390 to request help.” Here the user can initiate contact with a physician, etc, and the collected user sensor data can also be provided; ¶0109, “The hidden Markov model is used to derive a set of reference pattern templates, each template representative of an identified pattern in a vocabulary set of reference treatment patterns. The Markov model reference templates are next utilized to classify a sequence of observations into one of the reference patterns based on the probability of generating the observations from each Markov model reference pattern template. During recognition, the unknown pattern can then be identified as the reference pattern with the highest probability in the likelihood calculator.” Identifying the unknown pattern becomes a task of identifying a Markov hidden state.); and 
instantiation edges based on the structure edges, wherein the instantiation edges define links between the instantiation nodes (Tran ¶0102, “First, the process captures and transmits the person's daily activities over a wireless mesh network. The process determines a pattern associated with the person's daily activities. … [if detecting a deviation from sensor readings, the device is capable of] checking whether the person experienced dizziness or headache; displaying a text image and asking the person to read back the text image one eye at a time; using a speech recognizer to detect confusion, trouble speaking or understanding; and asking the person if numbness is felt in the body.” Here, if the user time series of actions indicates possible concern, a dialogue is initiated, which instantiates additional edges based on the .); and
receiving a second voice-based input via the microphone (Tran ¶0102, “First, the process captures and transmits the person's daily activities over a wireless mesh network. The process determines a pattern associated with the person's daily activities. … [if detecting a deviation from sensor readings, the device is capable of] checking whether the person experienced dizziness or headache; displaying a text image and asking the person to read back the text image one eye at a time; using a speech recognizer to detect confusion, trouble speaking or understanding; and asking the person if numbness is felt in the body.” Here a variety of audio responses by the user to the device are indicated.).
However, Tran does not specify modifying the instantiated knowledge tree created from a template. In a similar field of endeavor, Jerram discloses modifying the instantiation nodes based on the second voice-based input (Jerram ¶0060, “In another implementation, AI agents may access the knowledge distributors 263 to search and learn knowledge 266. For example, the AI agents may conduct a key-word search on a search engine platform to obtain knowledge for an on-going conversation with a consumer.” Here, the agent’s suggested options/nodes may be generated during the conversation responsive to previous user input(s).); and
modifying the instantiation edges based on the second voice-based input (Jerram ¶00477 and Fig. 16B(a) and (b), “As shown in FIG. 16C, when a virtual agent application engages in conversation, the acquirer interacts with a dialogue-step at a time so they only `see` the selected pathway, e.g., a pathway selected by the consumer (FIG. 16B(a)). Each conversation is captured in a decision-string, as shown in FIG. 16B(b).” Essentially the template of 16B(a) becomes instantiated as a sequence of actual dialogue steps, 16B(b), storing the path of node-edge-node etc. which were selected, and information of the edges not taken, therefore modifying the edge instantiation by marking the user selection.).
A person of ordinary skill in the art before the effective filing date of the claimed invention starting with the voice response system of Tran, would have appreciated the benefit of adaptive voice learning as proposed by Jerram which would provide the well-known, predictable and expected results of handling change as the user’s accent, word choice, or response preferences may change over time. Thus it would have been obvious to a person of ordinary skill in the art to combine Tran with Jerram as proposed above, at least because both are drawn to AIs capable of user dialogues for the benefit of an up to date user-specific model. 

Regarding claim 2, Tran in view of Jerram the conversational system of claim 1, wherein the program instructs the processor to further perform: 
communicating with sensors placed remotely from the system to receive sensor data (Tran ¶0068, “For patients whose safety concerns outweigh privacy issue, a plurality of monitoring cameras 10 may optionally be placed in various predetermined positions in a home of a patient 30.” Given multiple cameras, all but one of the plurality will be placed remotely from the system.); and
controlling a home device based on the sensor data and the knowledge tree graph instantiation node (Tran ¶0068, “In one embodiment, appliances 8 monitor the patient and activates the camera 10 to capture and transmit video to an authorized third party for providing assistance should the appliance 8 detects that the user needs assistance or that an emergency had occurred.”).

Regarding claim 3, Tran in view of Jerram discloses the conversational system of claim 2, wherein: the home device includes a security camera (Tran ¶0068, “For patients whose safety concerns outweigh privacy issue, a plurality of monitoring cameras 10 may optionally be placed in various predetermined positions in a home of a patient 30.”) and an alarm (Tran ¶0068, “In one embodiment, appliances 8 monitor the patient and activates the camera 10 to capture and transmit video to an authorized third party for providing assistance should the appliance 8 detects that the user needs assistance or that an emergency had occurred.”); and the data structure template object includes a security alarm ontology (Tran ¶0090, “Check backyard motion sensor for intrusion and/or assistance that may be required if the user is injured in the backyard” where intrusion detection and health emergencies are included in monitoring.).

Regarding claim 4, Tran in view of Jerram discloses the conversational system of claim 3, wherein the sensors include the security camera (Tran ¶0068, “For patients whose safety concerns outweigh privacy issue, a plurality of monitoring cameras 10 may optionally be placed in various predetermined positions in a home of a patient 30.”).
Regarding claim 5, Tran in view of Jerram discloses the conversational system of claim 1 further including a communications interface to a display, wherein the communications interface is controlled based the second voice- based input (Tran ¶0123, “In one embodiment, the patient interface includes a touch screen; voice-activated text reading; one touch telephone dialing; and video conferencing.” Here a dialogue occurs with the user where voice can be used to select what is displayed on the panel display / touch screen.).

Regarding claim 6, Tran in view of Jerram discloses the conversational system of claim 1 further including a panel display, wherein the panel display is controlled based the second voice-based input (Tran ¶0123, “In one embodiment, the patient interface includes a touch screen; voice-activated text reading; one touch telephone dialing; and video conferencing.” Here a dialogue occurs with the user where voice can be used to select what is displayed on the panel display / touch screen.).

Regarding claim 7, Tran in view of Jerram discloses the conversational system of claim 1, wherein the program instructs the processor to further perform: 
determining a prompt based on the knowledge tree graph instantiation nodes; issuing the prompt (Tran ¶0102, “First, the process captures and transmits the person's daily activities over a wireless mesh network. The process determines a pattern associated with the person's daily activities. … The system detects a weakness in left half and right half of the person's body; a walking pattern for loss of balance or coordination; requesting hands/feet movement in a predetermined pattern and reading accelerometer output in accordance with the predetermined pattern; checking whether the person experienced dizziness or headache; displaying a text image and asking the person to read back the text image one eye at a time; using a speech recognizer to detect confusion, trouble speaking or understanding; and asking the person if numbness is felt in the body.” Here the learned model of normal and abnormal user states may be a state machine; in possibly abnormal states, a prompt can be generated for confirmation.); and 
receiving the second voice-based input via the microphone further includes receiving the second voice-based input via the microphone after the prompt is issued (Tran ¶0102, where “displaying a text image and asking the person to read back the text image one eye at a time; using a speech recognizer to detect confusion, trouble speaking or understanding; and asking the person if numbness is felt in the body” all identify receiving microphone input as condition confirmation.).

Regarding claim 8, Tran in view of Jerram discloses the conversational system of claim 1, wherein: 
the memory further includes additional data structure objects that each include a graph data structure comprising structure nodes and template edges (Tran ¶0109, “Considered to be a generalization of dynamic programming, a hidden Markov model is used in the preferred embodiment to evaluate the probability of occurrence of a sequence of observations O(1), O(2), . . . O(t), . . . , O(T), where each observation O(t) may be either a discrete symbol under the VQ approach or a continuous vector. The sequence of observations may be modeled as a probabilistic function of an underlying Markov chain having state transitions that are not directly observable. In one embodiment, the Markov network is used to model a number of user habits and activities.” The transition probability matrix for a particular user is a representation of a graph, where a nonzero probability of transition between two states/nodes is equivalent to an edge.); and 
generating, in response to the first voice-based input, a knowledge-tree graph instantiation based on the data structure object includes: 
selecting a select data structure template object from among the data structure template object and the additional data structure template objects based on the first voice-based input (Tran ¶0109, “The hidden Markov model is used to derive a set of reference pattern templates, each template representative of an identified pattern in a vocabulary set of reference treatment patterns. The Markov model reference templates are next utilized to classify a sequence of observations into one of the reference patterns based on the probability of generating the observations from each Markov model reference pattern template. During recognition, the unknown pattern can then be identified as the reference pattern with the highest probability in the likelihood calculator.”; ¶0102, “First, the process captures and transmits the person's daily activities over a wireless mesh network. The process determines a pattern associated with the person's daily activities. … [if detecting a deviation from sensor readings, the device is capable of] checking whether the person experienced dizziness or headache; displaying a text image and asking the person to read back the text image one eye at a time; using a speech recognizer to detect confusion, trouble speaking or understanding; and asking the person if numbness is felt in the body.” Here, if the user time series of actions departs from the normal user model, the speaker may be used to capture additional user data.); and 
generating the knowledge-tree graph instantiation based on the select data structure template object and the first voice-based input (Tran ¶0102, “First, the process captures and transmits the person's daily activities over a wireless mesh network. The process determines a pattern associated with the person's daily activities. … [if detecting a deviation from sensor readings, the device is capable of] checking whether the person experienced dizziness or headache; displaying a text image and asking the person to read back the text image one eye at a time; using a speech recognizer to detect confusion, trouble speaking or understanding; and asking the person if numbness is felt in the body.”; ¶0115, “If the center of mass movement is zero for a predetermined period, the patient is either sleeping or unconscious. The system then attempts to signal the patient and receive confirmatory signals indicating that the patient is conscious.” The user state sequence, built based on the user-specific state machine template, records user speech information and uses it as input to the user-specific model.).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0001735 (“Tran”) in view of U.S. Patent Application Publication 2012/0221502 (“Jerram”) and further in view of U.S. Patent Application Publication 2013/0173268 (“Weng”).

Regarding claim 9, Tran and Jerram disclose the system of claim 1, but do not specify determining the identity of the speaker of the voice-based input. 
In a similar field of endeavor, Weng discloses selecting a select data structure object from among the data structure object and the additional data structure objects based on the first voice-based input includes: determining an identity of a speaker of the first voice-based input (Weng ¶0020, “If the confidence score for the voice model of the user is higher than for the impostor by at least a predetermined threshold, then the speaker verification module 116 verifies that the utterance data corresponds to the voice model of the registered user.” Here the user may be identified based on a first voice-based input, or in cases of uncertainty additional voice-based input may be requested.); and
selecting a select data structure object from among the data structure object and the additional data structure objects based on the identity of the speaker (Weng ¶0004, “In some environments, telemedical devices also need to distinguish between different patients to provide appropriate treatment to each patient. … members of the same family may each use a telemedical device for different treatments.” Here it’s understood that different treatments would require different data structures and different users would have different historical / profile data.).
A person of ordinary skill in the art before the effective filing date of the claimed invention starting with the adaptive voice response system of Tran and Jerram, would have appreciated the benefit of speaker identification as proposed by Weng which would provide the well-known, predictable and expected results of separating user profiles in a multi-user household, and preventing unauthorized use. Thus a person of ordinary skill in the art would have been motivated to combine Tran and Jerram with Weng as proposed above, at least because both are drawn to home AIs and user dialogue management to achieve the benefit of securely managing multiple users in a household.

Regarding claim 10, Tran and Jerram teach the system of claim 1, but do not specify determining the identity of the speaker of the voice-based input. 
In a similar field of endeavor, Weng discloses generating, in response to the first voice-based input, a knowledge-tree graph instantiation based on the data structure object further includes: generating a knowledge-tree graph instantiation based on the data structure object if the speaker is unknown (Weng ¶0035, “If the speaker verification module 116 identifies confidence scores that indicate the utterance data correspond to an impostor (block 256), then the speaker verification module 116 identifies that person 102 is not the registered user (block 292) and the telemedical device 100 denies telehealth services to the impostor (block 296).” Effectively, the instantiation for an unknown speaker is associated with the security process; it prompts questionable users for additional sample data, tracks unsuccessful attempts to access the device, and may shut down the device.); and 
utilizing a previously generated knowledge-tree graph instantiation as the knowledge-tree graph instantiation if the user is known (“If the speaker verification module 116 verifies that the confidence score for the registered user voice model is higher than the confidence score for the impostor model by greater than a predetermined threshold (block 256) then the telemedical device 100 verifies that the person 102 is the user with the registered name (block 260) and the telemedical device 100 provides services to the user (block 264).” Here, on recognition of the user by the security process, the user’s medical services modules can be instantiated and populated using the stored data.).
A person of ordinary skill in the art before the effective filing date of the claimed invention starting with the adaptive voice response system of Tran and Jerram, would have appreciated the benefit of speaker identification as proposed by Weng which would provide the well-known, predictable and expected results of separating user profiles in a multi-user household, and preventing unauthorized use. Thus a person of ordinary skill in the art would have been motivated to combine Tran and Jerram with Weng as proposed above, at least because both are drawn to home AIs and user dialogue management to achieve the benefit of securely managing multiple users in a household.

Claims 11-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0001735 (“Tran”) in view U.S. Patent Application Publication 2012/0221502 (“Jerram”) and further in view of U.S. Patent Application Publication 2011/0166748 (“Schneider”).

Regarding claim 11, Tran in view of Jerram discloses the conversational system of claim 1, but do not specify voice queries for car status information.
In a similar field of endeavor, Schneider discloses the data structure template object includes a car ontology (Schneider ¶0023, “FIG. 1 illustrates an example block topology for a vehicle-based computing system 1 for a vehicle 31.  The illustrative topology may be used in conjunction with, and support, the various embodiments described below.” This model defines the vehicle based on the aspects of the vehicle relevant to the vehicle control system, and is here understood as a general template or ontology from which individual vehicle data is specialized. If additional displays or cameras are present, or if only wired communications are available, the user preferences for profile display would reflect these variations.); and 
the program instructs the processor to further perform communicating with sensors within a vehicle to receive sensor data (Schneider ¶0043, “The display modules 4a, 4b and the VCS 1 may exchange various signals including, but not limited to, video signals, color information, video clocks, synchronization signals, and enable signals.” Here at least the video signals are sensor data; ¶0045 and Fig. 2, “Instructions and commands by the vehicle occupant from the VCS 1 to vehicle control modules 80 may be exchanged via one or more vehicle networks 84, 86, 88.” Fig. 2 shows that the VCS (system) connects to the control modules 80, and audio sensors 26, which process user spoken commands and instruct the processor to use the said controls).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention starting with the adaptive voice response system of Tran and Jerram, for the benefit of incorporating the system into a vehicle as proposed by Schneider which would provide the well-known, predictable and expected results of maximizing time focused on the road. Thus it would have been obvious to a person of ordinary skill in the art to combine Tran and Jerram with Schneider as proposed above, at least because both are drawn to voice response systems for the benefit of hands-free vehicle management dialogues.

Regarding claim 12, Tran in view of Schneider discloses the conversational system of claim 11, wherein the program instructs the processor to further perform: 
determining whether the second voice-based input indicates that a speaker of the second voice-based input wants information about the sensor” (Schneider ¶0057, “A user may also clear all and/or zoom particular information on the display 4a, 4b with tactile and/or voice input. With this input, the entire display can be cleared. Additionally or alternatively, only particular information may be displayed.” Here a series of multiple voice commands for showing information and manipulating its display occur; ¶0058, “For example, and without limitation, the operation information may be displayed on the left side [of a multi-screen instrument panel] while the right display may show vehicle related information such as fuel economy, mechanical status, and safety features.” Here the vehicle related information involves sensor derived information such as error statuses; Fig. 3, Further, the navigation system view, element 208, can identify current location including by GPS, and the Auto view 212 can indicate indoor and outdoor temperature sensors); and 
relaying the information about the sensor via an audio speaker of the car” (Schneider ¶0028, “Outputs to the system can include, but are not limited to, a visual display 4 and a speaker 13 or stereo system output.” Here the speaker 13 or stereo system provides an audio speaker for output.).

Regarding claim 13, Tran in view of Schneider discloses the conversational system of claim 12 with a housing including a communications interface to a display (Schneider ¶0042 and Fig. 2 and 3, “FIG. 2 illustrates the architecture of a user-interactive display system 100 comprising an information display module 4a, 4b and the VCS 1 within the vehicle 31. The displays 4a, 4b may be disposed on the center stack, in the instrument panel (IP) and elsewhere. Without limiting the foregoing, and for purposes of illustration and clarity, the center stack module will be referenced as 4a and the IP display will be referenced as 4b. These displays may be programmed with a graphical user interface (GUI) through which a vehicle occupant interfaces with the VCS 1.” Here the center stack or instrument panel physically houses the display 4b.).

Regarding claim 14, Tran in view of Schneider discloses the conversational system of claim 12 further including a panel display, wherein the panel display is controlled based on the second voice-based input (Schneider ¶0024, “A vehicle enabled with a vehicle-based computing system (VCS) may contain a visual front-end interface 4 located in the vehicle. … In another illustrative embodiment, the interaction occurs through, button presses, audible speech and speech synthesis.” Here the visual front-end interface is understood to in some embodiments be a display screen, equivalent to the panel display, and “interaction” includes command series such as viewing the camera, zooming in on a section of the image, etc.).

Regarding claim 15, Tran in view of Schneider discloses the conversational system of claim 11 further including a camera sensor (Schneider ¶0057, “In one embodiment, the vehicle computing system 1 may also support video output and input interfaces (not shown). The video inputs may be used for (without limitation) rear view camera, auxiliary video input, and DVD players.” Here a rearview camera may be used for increased safety when a vehicle is in reverse.).

Regarding claim 17, Tran in view of Schneider discloses the conversational system of claim 15, wherein the program further instructs the processor to communicate with a panel display of a vehicle based on the camera sensor (Schneider ¶0057, “A user may also clear all and/or zoom particular information on the display 4a, 4b with tactile and/or voice input. With this input, the entire display can be cleared. Additionally or alternatively, only particular information may be displayed. Additionally or alternatively, particular information may be zoomed in/zoomed out.” Here 4a, 4b comprise touchscreens capable of showing camera content.).

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0001735 (“Tran”) in view U.S. Patent Application Publication 2012/0221502 (“Jerram”) in view of U.S. Patent Application Publication 2011/0166748 (“Schneider”) and further in view of U.S. Patent Application Publication 2004/0193347 (“Harumoto”).

Regarding claim 16, Tran, Jerram, and Schneider discloses the conversational system of claim 15, but do not further specify wherein the program further instructs the processor to communicate with sensors of a vehicle based on the camera sensor.
In a similar field of endeavor, Harumoto discloses communicating with sensors of a vehicle based on the camera sensor” (Harumoto ¶0098, “The determination of the situation [e.g., intersection danger level at a stop sign or stop light] is performed by using information acquired by the information acquiring unit 12a, such as the position information of the own vehicle acquired from the GPS satellite, the type of the sign, the color of the traffic lights, and the shape of the road acquired from the camera 11, and the information of the direction indicator acquired from inside of the own vehicle.” When on a highway and not anticipating cross traffic, due to cameras not detecting stop signs, stop lights, cross streets, etc., Harumoto discloses that sensors used for intersection analysis can be instructed by the processor to power down to save energy.).
A person of ordinary skill in the art before the effective filing date of the claimed invention starting with the adaptive vehicle voice response system of Tran, Jerram, and Schneider, would have appreciated the benefit of camera analysis for collecting potentially useful sensor data which would provide the well-known, predictable and expected results of powering down unnecessary sensors. Thus it would have been obvious to a person of ordinary skill in the art to combine Tran, Jerram, and Schneider with Harumoto as proposed above, at least because both are drawn to voice response systems for the benefit of efficiency by applying data collected by the camera.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIRAPON INTAVONG/               Examiner, Art Unit 2652